DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 14, 15, and 17-25 are pending.  Claims 14, 15, and 17-25 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 4/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14, 15, and 17-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14:  Claim 14 recites “one or more receiving channels” in line 6.  Claim 14 then recites “two of the receiving channels” in line 16.  Therefore it is indefinite as to whether claim 14 allows a single receiving channel (the first limitation) or requires at least two receiving channels (the second limitation).  The claim has been interpreted as allowing a single receiving channel.
Regarding claims 15 and 17-23:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17, 18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISCHER (US pub. 2017/0059691) in view of WENGER et al. (US Pub. 2012/0010838).
Regarding claim 14:  As best understood, FISCHER discloses:  A level measuring instrument (FIG. 1) configured as a frequency- modulated continuous-wave signal level measuring device (para. 53), the level measuring instrument comprising: a microwave integrated circuit in a form of a radar system on chip (para. 64) with at least two transmission channels (para. 20), each configured to generate a transmission signal (para. 20), and one or more receiving channels (para. 20), each configured to receive the transmission signals reflected from a product surface (signal from 103 to 111 in FIG. 1); a noise level reduction device configured to increase a signal-to-noise ratio of a received signal (para. 20; Device detects interference and takes steps to reduce interference to get a clearer signal.), which relates to the transmitted signals reflected from the product surface, wherein each of the measurements carried out in succession in time comprises a frequency sweep (para. 54); or a signal level increasing device configured to combine two of the at least two transmission channels to produce a combined transmission signal with increased power or to combine two of the receiving channels to produce a combined reception signal with increased power.
FISCHER does not discloses averaging the results of several measurements.
WENGER however does teach averaging results of several measurements carried out in succession in time (para. 38).
One skilled in the art at the time the application was effectively filed would be motivated to use the averaging of WENGER on the signal of FISCHER “in order to reduce the effect of noise” (para. 38 of WENGER).  Using an averaging technique on the signal received by FISCHER would mean that what is averaged is a plurality of data acquired during each single frequency sweep.
Regarding claim 17:  FISCHER discloses:  the microwave integrated circuit comprises at least one integrated analog-to-digital converter, configured to convert a received signal into a digitized intermediate frequency signal which is due to one or more reflected transmitted signals from the product surface (It is inherent in the use of the processor in para. 21 that the signal which is always detected as analog, is converted into a digital signal.).
Regarding claim 18:  FISCHER discloses:  an antenna (103) is connected to at least two of the transmission channels.
Regarding claim 24:  FISCHER discloses:  A method for measuring a level of a medium in a container (abstract) or a topology of a surface of the medium, by means of a frequency-modulated continuous- wave signal level measuring instrument (para. 53), the method comprising the steps of: generating a transmission signal with each of two transmission channels (para. 20); receiving the transmission signal reflected from a product surface with several receiving channels (para. 20); increasing a signal-to-noise ratio of a received signal, which relates to the transmitted signals reflected from the product surface (para. 20; Device detects interference and takes steps to reduce interference to get a clearer signal.) wherein each of the measurements carried out in succession in time comprises a frequency sweep and a plurality of data acquired during each single frequency sweep (para. 54).
FISCHER does not discloses averaging the results of several measurements.
WENGER however does teach averaging results of several measurements carried out in succession in time (para. 38).
One skilled in the art at the time the application was effectively filed would be motivated to use the averaging of WENGER on the signal of FISCHER “in order to reduce the effect of noise” (para. 38 of WENGER).  Using an averaging technique on the signal received by FISCHER would mean that what is averaged is a plurality of data acquired during each single frequency sweep.
Regarding claim 25:  FISCHER discloses:  A nontransitory computer-readable storage medium having a program stored therein, which, when executed on a processor (claim 23 of FISCHER) of a level measuring device (FIG. 11), instructs the level measuring device to perform the steps of the method according to claim 24 (see rejection of claim 24 above).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISCHER in view of COOLEY et al. (WO 2015/095858).
Regarding claim 14:  As best understood, FISCHER discloses:  A level measuring instrument (FIG. 1) configured as a frequency- modulated continuous-wave signal level measuring device (para. 53), the level measuring instrument comprising: a microwave integrated circuit in a form of a radar system on chip (para. 64) with at least two transmission channels (para. 20), each configured to generate a transmission signal (para. 20), and one or more receiving channels (para. 20), each configured to receive the transmission signals reflected from a product surface (signal from 103 to 111 in FIG. 1); a noise level reduction device configured to increase a signal-to-noise ratio of a received signal (para. 20; Device detects interference and takes steps to reduce interference to get a clearer signal.), which relates to the transmitted signals reflected from the product surface, wherein each of the measurements carried out in succession in time comprises a frequency sweep (para. 54).
FISCHER does not teach a signal level increasing device configured to combine two of the at least two transmission channels to produce a combined transmission signal with increased power.
COOLEY however does teach combining two of the at least two transmission channels to produce a combined transmission signal with increased power (para. 168).
One skilled in the art at the time the application was effectively filed would be motivated to combine transmission channels to boost power as taught by COOLEY on the EM transmission device of FISCHER because a stronger signal will give clearer and therefore more accurate measurements.
Regarding claim 15:  FISCHER as modified by COOLEY teaches:  the noise level reduction device is further configured to determine, after averaging the results of the several measurements carried out in succession in time, whether the signal-to-noise ratio of the received signal is above a threshold and to trigger further measurements, results of which are also fed to the averaging, if the signal-to-noise ratio of the received signal is not above the threshold (Since claim 14 limits three alternative limitations and FISCHER as modified by COOLEY teaches the combining transmission channels limitation.  It also reads on claim 15 which only narrows the averaging limitation.)
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISCHER and WENGER in view of BABAKHANI et al. (US Pub. 2010/0231452).
Regarding claim 19:  FISCHER does not disclose BiCMOS technology.
BABAKHANI however does teach that his radar chip can be implemented in BiCMOS (para. 9).
One skilled in the art at the time the application was effectively filed would be motivated to use the BiCMOS technology to implement the radar chip of FISCHER because bipolar transistors offer high speed, high gain, and low output impedance.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case both types of semiconductor technologies are known and using one over the other will produce the expected results that the radar chip operates and transmits and receives.
Regarding claims 20:  FISCHER does not disclose SiGe technology.
BABAKHANI however does teach that his radar chip can be implemented using SiGe (para. 9, 115).
One skilled in the art at the time the application was effectively filed would be motivated to use the SiGe technology to implement the radar chip of FISCHER because it has better low-current and high-frequency performance than silicon only technologies.
Regarding claim 21:  FISCHER does not disclose using CMOS technology.
BABAKHANI however does teach using CMOS (para. 9) and comprises circuit parts configured for frequencies of 75 GHz or more (para, 9).
One skilled in the art at the time the application was effectively filed would be motivated to use the 77 GHz signal taught by BABAKHANI for the frequency of the device of FISCHER because it is set aside for “short-range surveillance and microwave imaging” (para. 4 of BABAKHANI).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISCHER and WENGER in view of SHOCK (US Pub. 2018/0101184).
Regarding claim 22:  FISCHER does not disclose that when a predetermined maximum temperature is reached, the processor is configured to deactivate the microwave integrated circuit even if a sufficient energy level is present to lower a temperature within the microwave integrated circuit.
SHOCK however does teach a temperature sensor (para. 40) for use with his radar fuel level sensors (abstract) wherein the temperature is monitored and the system can be automatically shut down if a temperature threshold is exceeded (para. 78).
One skilled in the art at the time the application was effectively filed would be motivated to use the temperature-based shutdown of SHOCK on the device of FISCHER to “facilitate enhancement of reliable and safe operation” (para. 78 of SHOCK).
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISCHER and WENGER in view of ROLFES et al. (US Pub. 2008/0083281).
Regarding claim 23:  FISCHER does not disclose that the level measuring instrument is further configured to detect a topology of a medium in a vessel.
ROLFES however does teach a radar level measuring system (FIG. 1) that determines the topology of the medium (para. 22).
One skilled in the art at the time the application was effectively filed would be motivated to use the device of WENGER to measure topology as taught by ROLFES because it allows accurate determination on the amount of material being measured even when it is arranged in a loose bulk cone (para. 9 of ROLFES).
Response to Amendment/Argument
The new drawings submitted 4/20/2022 are acknowledged and the previous objections to the drawings are accordingly withdrawn.
The Applicant has argued (page 7-8 of the Response) that FISCHER does not teach several transmission channels.  This argument has been fully considered and is not persuasive.  Para. 20 of FISCHER states, “If an interfering signal is detected, the fill level measurement device changes the transmission and receiving channel and checks whether there is also any interference in the newly selected channel.” (emphasis added).  This is a clear teaching of multiple channels.  The Applicant has argued (bottom of page 8 of the Response) that this use of the word “channel” means a frequency band, whereas the Applicant uses channel in the sense of “wire”.  The Applicant then confusing states “The term channel is used similarly by Applicant and by Fischer”.  Regardless, there is nothing in the claim language that requires “channel” to be interpreted as “wire” and FISCHER teaches a similar device and his use of “channel” would be understood by one of ordinary skill in the art.
The Applicant has argued (page 9 of the Response) that WENGER teaches a pulse radar, whereas claim 1 now recites a frequency-modulated continuous wave signal.  The Examiner agrees with this statement and FISCHER has been changed to the primary reference for the 103 rejection of claims 14 and 24 with WENGER being relied upon for the simple teaching of averaging the results of several measurements.  This is a basic signal processing technique that can be used regardless of the type of signal.  This change is necessitated by the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856